Filed 3/24/22 In re K.W. CA4/1
                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                   DIVISION ONE

                                           STATE OF CALIFORNIA


 In re K.W., a Person Coming Under
 the Juvenile Court Law.
                                                                   D079737
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES AGENCY,
                                                                   (Super. Ct. No. J519714B)
           Plaintiff and Respondent,

           v.

 S.W.,

           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County,
Browder A. Willis III, Judge. Conditionally reversed and remanded with
directions.
         Terence M. Chucas, under appointment by the Court of Appeals, for
Defendant and Appellant.
         Lonnie J. Eldridge, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Lisa Maldonado, Deputy County Counsel, for Plaintiff
and Respondent.
      S.W. (Mother) appeals from the juvenile court’s orders terminating
parental rights and ordering her son, K.W., be placed for adoption. (Welf. &
Inst. Code, § 366.26.)1 She contends the juvenile court erred when it found
that the Indian Child Welfare Act (ICWA) (25 U.S.C. § 1901 et seq.) did not
apply because the San Diego County Health and Human Services Agency
(Agency) violated its initial duty of inquiry pursuant to section 224.2,
subdivision (b), by not asking the reporting party, the paternal grandmother,
and the maternal grandmother whether K.W. has Indian ancestry. The
Agency contends that it conducted a sufficient inquiry. To support its
contention that additional inquiry is unnecessary, the Agency requests that
we augment the record to include prior juvenile court records involving the
same parents and K.W.’s sibling, D.H. As we shall discuss, we deny the
augmentation request, conclude that the Agency conducted an insufficient
initial inquiry, and conditionally reverse the termination order.

              FACTUAL AND PROCEDURAL BACKGROUND2
      In 2018, the Agency removed D.H. from Mother and Father, Mark H.,
due to domestic violence. In May 2020, the Agency removed K.W. from
Mother after he tested positive for amphetamines at birth.3 Prior to filing
the petition on K.W.’s behalf, the Agency asked the parents about any


1     Undesignated statutory references are to the Welfare and Institutions
Code.

2     Because Mother’s challenge on appeal is limited to ICWA compliance,
we limit our recitation of the facts and procedural history to those necessary
to determine that issue.

3     Father was incarcerated at the time of K.W.’s birth.



                                        2
possible Indian ancestry.4 Both denied having any. The social worker also
noted that in 2018, the juvenile court found that the ICWA did not apply to
D.H. At the detention hearing, Mother’s counsel stated that Mother has
some Indian ancestry and the names of relatives, agreed that the ICWA had
been found inapplicable in the sibling’s case but expressed uncertainty
regarding what had been explored. The court detained K.W., deferred an
ICWA finding to the next hearing, and ordered the Agency to investigate
whether K.W. was an Indian child.
      In June 2020, Mother informed the Agency that she was “ ‘Native
American’ ” but had “ ‘very little percentage.’ ” She reported that the
maternal grandmother resided in Reno, Nevada. At the jurisdiction hearing
later that month, the juvenile court deferred ruling on the applicability of the
ICWA. At the contested jurisdictional and dispositional hearing in August
2020, Father’s counsel represented that Father had no Indian heritage and
Mother’s counsel took no position on the issue regarding his client. The
Agency asked that the juvenile court find the ICWA inapplicable, referenced
the prior finding in the sibling’s case, and represented that the court had no
information before it suggesting a reason to know that K.W. is an Indian
child. The court stated:
         “The fact that [ICWA] was not applied in another case, I
         don’t think is really controlling, but mom initially denied it
         in this case and then she went sideways, so to speak, and
         kind of said ‘Maybe, I’m not sure,’ but never followed up on
         that and gave any specific information, which I take to
         mean that I have no reason to believe, reasonable reason to


4    The Agency initially identified two alleged fathers for K.W., but a
subsequent paternity test identified Mark to be the child’s biological father.


                                       3
         believe that ICWA applies in this case . . ., I’ll find that
         ICWA does not apply subject, of course, to any changes in
         the future. But, at this point, I don’t believe that ICWA
         applies.”


      The court’s minute order found that the ICWA did not apply to the
proceeding “subject to reversal based on the sufficiency of the evidence” and
that reasonable inquiry had been made regarding Indian ancestry. At the
contested six-month review hearing in August 2021, the juvenile court found
without prejudice that the ICWA did not apply, it terminated Mother’s
reunification services and set a section 366.26 hearing. At the contested
section 366.26 hearing in October 2021, the juvenile court again found
without prejudice that the ICWA did not apply, it terminated parental rights,

and ordered a permanent plan of adoption.5 Mother timely appealed.
                                 DISCUSSION
                             I. GOVERNING LAW
      Congress enacted the ICWA to address concerns regarding the
separation of Indian children from their tribes through adoption or foster
care placement with non-Indian families. (In re Isaiah W. (2016) 1 Cal.5th 1,
7.) “In 2016, new federal regulations were adopted concerning ICWA
compliance. [Citation.] Following the enactment of the federal regulations,
California made conforming amendments to its statutes, including portions of
the Welfare and Institutions Code related to ICWA notice and inquiry
requirements. [Citations.] Those changes became effective January 1, 2019



5     K.W.’s caregiver has had him since birth and expressed a strong desire
to adopt him.



                                         4
[citation], and govern here.” (In re D.S. (2020) 46 Cal.App.5th 1041, 1048.)
Additionally, effective January 1, 2020, California Rules of Court, rule
5.481(a)(5), mandates that the Agency “must on an ongoing basis include in
its filings a detailed description of all inquiries, and further inquiries it has
undertaken, and all information received pertaining to the child’s Indian
status, as well as evidence of how and when this information was provided to
the relevant tribes. Whenever new information is received, that information
must be expeditiously provided to the tribes.”6
      In dependency proceedings, the Agency and the juvenile court have an
“affirmative and continuing duty to inquire” whether a child “is or may be an
Indian child.” (§ 224.2, subd. (a).) “This continuing duty can be divided into
three phases: the initial duty to inquire, the duty of further inquiry, and the
duty to provide formal ICWA notice.” (In re D.F. (2020) 55 Cal.App.5th 558,
566.) Current law obligates the court and child protective agencies to ask all
relevant involved individuals, including the parents, extended family
members, and the person who reported the abuse or neglect, “whether the
child is, or may be, an Indian child.” (§ 224.2, subds. (a) & (b).) The court is
also required to ask of each person at their first appearance in court “whether
the participant knows or has reason to know that the child is an Indian child”
and to “instruct the parties to inform the court if they subsequently receive
information that provides reason to know the child is an Indian child.” (Id.,
subd. (c).) The court must also “[o]rder the parent . . . to complete Parental
Notification of Indian Status ([Judicial Council] form ICWA-020) [Form
ICWA-020].” (Rule 5.481(a)(2)(C), italics omitted.) Current law also provides
that before a juvenile court can make a finding that the ICWA does not apply,



6     Undesignated rule references are to the California Rules of Court.


                                         5
it must make a finding that “due diligence as required in this section have
been conducted.” (§ 224.2, subd. (i)(2).)
      If the court or social worker has reason to believe that an Indian child
is involved the social worker must, as soon as practicable, conduct further
inquiry, including, but not limited to: (1) interviewing parents and extended
family members; (2) contacting the Bureau of Indian Affairs and the State
Department of Social Services for assistance in identifying the names and
contact information of the tribes in which the child may be a member, or
eligible for membership; and (3) contacting the tribes or any persons that
may reasonably be expected to have information regarding the child’s
membership, citizenship status, or eligibility. (§ 224.2, subd. (e)(1)-(3).) Only
if this inquiry establishes reason to know the child is an Indian child, must
the Agency provide notice to the tribes by registered mail of the pending
proceedings and their right to intervene. (§ 224.2, subd. (f).)
      “On appeal, we review the juvenile court’s ICWA findings for
substantial evidence. [Citations.] But where the facts are undisputed, we
independently determine whether ICWA’s requirements have been satisfied.”
(In re D.S., supra, 46 Cal.App.5th at p. 1051.)
                                II. ANALYSIS
      A. Motion to Augment the Record
      The Agency requests that we augment the record to include the
following documents from D.H.’s dependency case: (1) detention report dated
April 2, 2018; (2) jurisdiction report dated April 24, 2018; (3) addendum
report dated August 15, 2018; and (4) minute order from the August 15, 2018,
hearing in which the juvenile court found the ICWA did not apply in D.H.’s
case. Mother urges that the augmentation request should be denied as
untimely (rule 8.416(d)(2)), and because postjudgment evidence is disfavored.



                                        6
(In re Zeth S. (2003) 31 Cal.4th 396, 405 [“It has long been the general rule
and understanding that ‘an appeal reviews the correctness of a judgment as
of the time of its rendition, upon a record of matters which were before the
trial court for its consideration.’ ”].)
      Generally, this court has authority to receive additional evidence (Code
Civ. Proc., § 909) and augment the appellate record (rules 8.410(b) &
8.155(a); see In re Christopher I. (2003) 106 Cal.App.4th 533, 562). Appellate
courts have granted requests to take additional evidence or augment the
appellate record in juvenile dependency appeals from orders terminating
parental rights to rebut claims that the juvenile court failed to comply with
the ICWA. (In re A.B. (2008) 164 Cal.App.4th 832, 841 [“admission of the
evidence to affirm the judgment would promote the finality of the judgment
and prevent further delay”].)
      For purposes of deciding the motion to augment, on our own motion, we
take judicial notice of the documents in the Agency’s augmentation request.
(Pinela v. Neiman Marcus Group, Inc. (2015) 238 Cal.App.4th 227, 235-236,
fns. 2 & 3 [appellate court on its own motion may take judicial notice of
records of other cases].) We note that the Agency conducted its ICWA inquiry
in the sibling’s case, and the juvenile court rendered its decision, in 2018
before the changes in the ICWA statutes became effective. The version of
sections 224.2 and 224.3 in existence when the juvenile court decided the
sibling’s case did not require a due diligence finding. The law at that time
stated that a member of the child’s extended family might provide
information suggesting the child is a member of a tribe or eligible for
membership in a tribe but it did not contain a “duty to inquire” by “asking . . .
extended family members.” (§ 224.2, subd. (b), compare former §§ 224.2 &
224.3.)



                                           7
      Our review of the documents in the Agency’s augmentation request
reveals that the Agency’s ICWA inquiry in the sibling’s case did not comport
with the standards required by the current ICWA statutes. Accordingly, we
deny the augmentation request.
      B. Insufficient Initial Inquiry Requires a Conditional Reversal
      The Agency has an initial duty to inquire whether a child is an Indian
child, including but, “not limited to, asking the child, parents, legal guardian,
Indian custodian, extended family members, others who have an interest in
the child, and the party reporting child abuse or neglect, whether the child is,
or may be, an Indian child. . . .” (§ 224.2, subd. (b), italics added; see also rule
5.481(a).) Mother claims that the Agency failed to inquiry of the reporting
party, paternal grandmother, and maternal grandmother. The Agency
contends that it conducted a sufficient initial inquiry and that the duty of
further inquiry was never triggered because the parents did not claim any
significant Indian ancestry or tribal affiliation. As we shall explain, the
Agency’s initial inquiry did not comport with current law.
      The reporting party relayed information to the Agency regarding
Mother’s erratic behavior and positive toxicology results after Mother gave
birth to K.W. This information strongly suggests that the reporting party
worked at the hospital where Mother gave birth and that this individual
would not have any information regarding the parents’ potential Indian
ancestry. Although section 224.2, subdivision (b), provides that the duty of
initial inquiry includes asking the reporting party, which the Agency did not
do, the law does not require idle acts. (Civ. Code, § 3532; People v. Financial
Casualty & Surety, Inc. (2016) 2 Cal.5th 35, 48.) “To hold otherwise [on this
record] would do violence to the principle that the law does not require idle
acts.” (Webber v. Webber (1948) 33 Cal.2d 153, 164.) Requiring the Agency to



                                         8
contact the reporting party, on this record, would amount to an idle act
squandering the Agency’s resources.
      The Agency’s initial duty to inquire expressly requires it to ask
extended family members, such as the paternal and maternal grandmothers,
about possible Indian ancestry. (§ 224.2, subd. (b); In re Benjamin M. (2021)
70 Cal.App.5th 735, 744 [“CFS nevertheless failed its duty of inquiry by not
asking ‘extended family members’ ”]; In re Darian R. (2022) ___ Cal.App.5th
___, ___, 2022 WL 556905, *4 [same]; In re H.V. (2022) 75 Cal.App.5th 433,
437 [same]; In re A.C. (2022) ___ Cal.App.5th ___, ___, 2022 WL630860, at *4
[same].) The Agency is mistaken that speaking to extended family members

falls under the duty of further inquiry.7
      In addition, “[a]t the first appearance in court of each party, the court
shall ask each participant present in the hearing whether the participant
knows or has reason to know that the child is an Indian child” (§ 224.2, subd.
(c), italics added), and “[o]rder the parent . . . to complete” the Form ICWA-
020. (Rule 5.481(a)(2)(C).) Here, the juvenile court failed to order the
parents to complete the Form ICWA-020 and failed to inquire of the parents
at their first appearance whether they knew or had reason to know that K.W.
is an Indian child. (§ 224.2, subd. (c); rule 5.481(a)(2) (A) & (C). Nor did the
juvenile court inquire of the parents at any subsequent hearing.
      Although Father denied Indian ancestry, this denial does not “relieve[]
the [Agency] of its broad duty to seek that information from ‘all relevant’



7      If the Agency’s initial inquiry under section 224.2, subdivision (b), gives
it reason to believe that an Indian child may be involved in a proceeding, the
Agency must make “further inquiry regarding the possible Indian status of
the child.” (§ 224.2, subd. (e).) This further inquiry includes, among other
things, “[i]nterviewing the parents . . . and extended family members. . . .”
(§ 224.2, subd. (e)(2)(A).)


                                        9
individuals . . . Such a rule ignores the reality that parents may not know
their possible relationship with or connection to an Indian tribe.” (In re Y.W.
(2021) 70 Cal.App.5th 542, 554; In re S.R. (2021) 64 Cal.App.5th 303, 314
[“the children’s parents apparently had no idea of their family’s connection to
the . . . tribe . . ., even though the children’s great-grandmother was a
member”].) The point of the statutory requirement that the social worker ask
all relevant individuals whether a child is or may be an Indian child is to
obtain information a parent may not have. (In re Y.W., supra, at p. 556.) “It
is unreasonable to require a parent to make an affirmative representation of
Indian ancestry where the [Agency’s] failure to conduct an adequate inquiry
deprived the parent of the very knowledge needed to make such a claim.”
(Ibid.)
        Nothing in the record suggests that the Agency ever attempted to
contact the maternal grandmother even though Mother stated “ ‘I’m Native
American, but I have very little percentage.’ ” Mother informed the Agency
that she had contact with the maternal grandmother as recent as five months
before giving birth to K.W. Despite claiming Indian ancestry through the
maternal grandmother, the record is silent whether the social worker asked
Mother for the maternal grandmother’s telephone number or address.
Additionally, although the Agency spoke to the paternal grandmother, the
record is silent whether it ever asked her regarding any possible Indian
ancestry. While the Agency is not required to “ ‘cast about’ for investigative
leads” (In re A.M. (2020) 47 Cal.App.5th 303, 323), here “there was readily
obtainable information that was likely to bear meaningfully upon whether
the child is an Indian child.” (In re Benjamin M., supra, 70 Cal.App.5th at p.
744.)




                                       10
      Finally, before the juvenile court can make a finding that the ICWA
does not apply it must find that “due diligence as required in this section
have been conducted.” (§ 224.2, subd. (i)(2).) The juvenile court never made
this required finding. In sum, given Mother’s statement of possible Indian
ancestry, and the multiple failures of the Agency and juvenile court to comply
with their statutory duties, we cannot conclude that the Agency’s “failure to
conduct any inquiry as to [M]other and [F]ather’s extended family members
was not prejudicial.” (In re A.C., supra, ___ Cal.App.5th at p. ___, 2022
WL630860, *4.) Accordingly, we conditionally reverse and remand the
matter for limited proceedings to determine ICWA compliance.8 Although
the delay in finalizing K.W.’s permanence is regrettable, the risk of collateral
attack on a juvenile court judgment is “greater, and even more unacceptable,



8      As aptly noted by the dissenting justice in In re A.C., supra, ___
Cal.App.5th ___, 2022 WL630860, “appellate courts have wrestled with the
‘harmless error’ doctrine in the context of inquiries by social workers and
juvenile courts regarding a dependent child’s potential Native American
status” and [w]hat to do when such inquiries fall below enumerated statutory
standards. . . .” (Id. at p. ___, 2022 WL630860, at *6 [conc. & dis. opn. of
Crandall, J.].) The dissenting justice advocates placing the burden “on the
appealing parent to make an affirmative representation of ‘a reason to
believe’ that the child is an Indian child” to warrant a remand. (Id. at p. ___,
2022 WL630860, at *10; compare, In re H.V., supra, 75 Cal.App.5th at p. 438
[rejecting argument that mother has affirmative duty on appeal to support
possible Indian ancestry and holding a failure to discharge first-step inquiry
duty was prejudicial and reversible]; In re Benjamin M., supra, 70
Cal.App.5th at p. 744 [Where “the record demonstrates that the agency has
not only failed in its duty of initial inquiry, but where the record indicates
that there was readily obtainable information that was likely to bear
meaningfully upon whether the child is an Indian child” a reviewing court
“must reverse.”].) We decline to address this debate and agree with the
observation of the majority in In re A.C. that “the policy arguments the
dissent so elegantly elucidates . . . are grist for the legislative mill.” (In re
A.C., supra, ___ Cal.App.5th at p. ___, 2022 WL 630860, at *5.)


                                       11
if the agency foregoes basic inquiry into potentially meaningful, easily
acquirable information.” (In re Benjamin M., supra, 70 Cal.App.5th at p.
745.)
                                   DISPOSITION
        The order terminating parental rights under section 366.26 is
conditionally reversed and the matter is remanded to the juvenile court with
directions that within 30 days of the remittitur the Agency must file (1) a
completed Form ICWA-020 for each parent and (2) a report demonstrating its
compliance with the inquiry provision of the ICWA and section 224.2,
subdivision (b), consistent with this opinion and, if required, conduct further
inquiry under section 224.2, subdivision (e). Within 45 days of the remittitur,
the juvenile court must conduct a hearing to determine if the Agency’s
investigation satisfied its affirmative duty to investigate. The juvenile court has
the discretion to adjust these time periods on a showing of good cause.
        If neither the Agency nor the juvenile court has reason to believe or to
know that K.W. is an Indian child, the order terminating parental rights to K.W.
shall be reinstated. Alternatively, if after completing the inquiry the Agency or
the juvenile court has reason to believe that K.W. is an Indian child, the court
shall proceed accordingly.
                                                           HUFFMAN, Acting P. J.

WE CONCUR:


                     AARON, J.


                          DO, J.




                                        12